 Case 4:20-cv-10292-MFL-MJH ECF No. 8 filed 04/30/20     PageID.41   Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

MOLLIE WHITE,

            Plaintiff,                           Case No. 20-cv-10292
                                                 Hon. Matthew F. Leitman
v.

SMS FINANCIAL, LLC,

          Defendant.
__________________________________________________________________/

                         ORDER DISMISSING CASE

      Pursuant to the Notice of Voluntary Dismissal With Prejudice by Plaintiff,

this case is DISMISSED with prejudice.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: April 30, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 30, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
